Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED




Purchase and Sale Agreement


This Purchase and Sale Agreement (the “Agreement”) is made entered into and
effective as of August 2, 2018, by Centennial Resource Production, LLC
(“Producer” or “Seller”), and BP Products North America Inc., a Maryland
corporation (“BP” or “Buyer”). Producer and BP are individually referred to as
“Party” and jointly as “Parties”, with reference to the following facts:


A.
Producer produces Crude Oil (as defined below) in the Delaware Basin.



B.
Producer wishes to sell and deliver, and BP wishes to buy and accept, Crude Oil
on the terms and conditions of this Agreement.



C.
Producer and Oryx Southern Delaware Oil Gathering and Transport LLC (the “Oryx
Pipeline”) are parties to that certain Transportation and Gathering Services
Agreement, dated as of December 15, 2015 (the “TGSA”).



D.
The Parties intend that in the event of reductions in Producer’s production of
Crude Oil causes a shortfall in the Crude Oil delivered during Period 2
hereunder, Producer will deliver crude oil from other sources as described
below.



1.
Purchase and Sale



(a)
During the Term of this Agreement, Producer will sell, and BP will purchase,
Crude Oil on the terms and conditions of this Agreement.



(b)
Producer shall sell and deliver, and BP shall purchase and accept, a quantity
Crude oil as set forth below:



(i)
During each month of Period 1, twenty thousand barrels per day (20,000 bpd) of
Producer’s Crude Oil production on the Oryx Pipeline at the Delivery Point times
the number of days in each month, plus or minus one thousand barrels per day
(1,000 bpd) on average over the course of such month (“Period 1 Monthly
Volume”). “Period 1” will commence January 1, 2019 and continue until the
commencement of Period 2.



(ii)
During each month of Period 2, thirty thousand barrels per day (30,000 bpd) of
Producer’s Crude Oil production on the Oryx Pipeline at the Delivery Point times
the number of days in each month, plus or minus an allowance of one thousand
barrels per day (1,000 bpd) times the number of days in each month (“Period 2
Monthly Volume”). As used herein, “Delivery Point” is any valid Origin Point, as
defined in the TGSA and as nominated for delivery by BP. To the extent Producer
cannot deliver a sufficient quantity of Crude Oil at the Delivery Point such
that the Period 2 Monthly Volume will not be met during Month M (after taking
into account the allowance referenced in the prior sentence), then during





The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





the term of the shortfall Producer shall be obligated to deliver replacement
barrels equal to the shortfall (such replacement barrels, “Replacement Crude
Oil”). Producer shall first seek to use its existing capacity on the Oryx
Pipeline under the TGSA to deliver the Replacement Crude Oil at any of the
Destination Points, as defined in the TGSA, or if Producer is unable to deliver
at any of the Destination Points using its existing capacity on the Oryx
Pipeline, then Producer may, subject to the pricing in Section 2(c), deliver the
Replacement Crude Oil at any of the Destination Points by some other method or,
subject to the pricing in Section 2(c), deliver the Replacement Crude Oil at
Plains Midland or other mutually agreeable delivery points (such delivery points
referenced in this sentence, the “Alternate Delivery Points”). For example, if
Producer delivered 850,000 barrels of its Crude Oil production to BP at the
Delivery Point in June 2020, Producer would be required to deliver a minimum of
20,000 barrels of Replacement Crude Oil to BP for such month [(30,000 * 30) –
(1,000 * 30) – 850,000 = 20,000] at an Alternate Delivery Point. “Period 2” will
commence upon the earlier of the in-service date of Gray Oak Pipeline or June 1,
2020, and continue for a further five (5) years from such commencement date.


Title and risk of loss to the Crude Oil and/or the Replacement Crude Oil shall
pass at the Delivery Point or Alternate Delivery Point, as applicable.


(iii)
Grade and Crude Oil Type: The Crude Oil shall be Midland Sweet West Texas
Intermediate type crude oil with a reference gravity of <45 API (“WTI”) (WTI
being referred to herein as “Crude Oil”). The Crude Oil shall meet the quality
specifications set forth in Oryx Pipeline’s FERC and Texas RRC Tariffs Governing
the Transportation and Handling of Crude Petroleum Transported by Pipeline
(together, the “Pipeline Tariff”) as in effect from time to time.



(iv)
Forecasts and Nominations: Producer shall provide to BP on or before the
twentieth (20th) day of the calendar month two months prior to Month M (“Month
M-2”) a forecast of the Crude Oil it will deliver in Month M. Producer shall
provide BP on or before the fifteenth (15th) day of the calendar month preceding
Month M (“Month M-1”) the volume of Crude Oil which it will deliver in Month M
(the “Confirmed Quantity”). If, during Period 2, based on the Confirmed Quantity
provided, Producer will need to deliver Replacement Crude Oil, then Producer
will also inform BP of the volume of Replacement Crude Oil to be delivered and
the Alternate Delivery Point proposed. If the proposed Alternate Delivery Point
is not one of the Destination Points and BP does not accept the proposed
Alternate Delivery Point, BP will promptly notify Producer of such
non-acceptance of the proposed Alternate Delivery Point, and BP will cooperate
with Producer to determine an acceptable Alternate Delivery Point. Producer will
promptly notify BP if Producer has reason to believe that the amount it will
actually deliver is materially different than the Confirmed Quantity, or if
there is a



2
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





material change to the volume at a delivery point whether or not the overall
volume delivered will change.


2.
Price and Payment. For each barrel of Crude Oil delivered by Producer to BP, BP
agrees to pay Producer the amounts specified below:



(a)
During Period 1: “Cal NYMEX” plus “Argus Diff to CMA” plus “Argus WTI Midland
Differential” plus “Midland Fixed Differential” minus “Oryx Costs”, if
applicable, as such terms are defined in this section below.



(b)
During Period 2: “Cal ICE Brent” plus “Brent Roll” plus “Brent Differential”
minus “Oryx Costs”, if applicable, as such terms are defined in this section
below.



Subject to any modification under a pricing amendment, the price per barrel of
Crude Oil would be as determined by the above formulas. The formula terms have
the meanings given below:


“Month M” means month of delivery.
“Month M-1” means the calendar month preceding Month M.
“Month M-2” means the calendar month 2 months prior to Month M.
“Cal ICE Brent” means the arithmetic average of the settlement prices, excluding
the settlement price on the last pricing day, for the ICE Brent financial
contract for the month of delivery, excluding weekends and holidays.
“Cal NYMEX” means the arithmetic average of the settlement prices for Light
Sweet Crude Oil Futures Contract (WTI) on the New York Mercantile Exchange
("NYMEX") for each day of the month of the delivery, excluding weekends and
holidays.
“Argus Diff to CMA” means the weighted average of the Diff to CMA Nymex as
published by Petroleum Argus Daily Crude Reports from the 26th day of "Month M
-2" and including the 25th day of "Month M-1" (excluding weekends and holidays).
“Argus WTI Midland Differential” means the weighted average of the Midland trade
differential as published by Petroleum Argus Daily Crude Reports from the 26th
day of "Month M -2" and including the 25th day of "Month M-1" (excluding
weekends and holidays).


3
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------







“Brent Roll” means the arithmetic average of the settlement quote(s) for Cal ICE
Brent (second traded contract month) of the pricing period in Month M, less the
arithmetic average of the settlement quote(s) for Cal ICE Brent (first traded
contract month) of the pricing period in Month M. An example of how Brent Roll
may be calculated is set forth on Exhibit C for illustrative purposes only.


“Brent Differential” of [***] per net barrel.
“Midland Fixed Differential” of [***] per net barrel.
“Oryx Costs” means the actual transportations costs and fees associated with
moving Crude Oil on the Oryx Pipeline pursuant to the Oryx Pipeline tariff then
currently in effect. For Replacement Crude Oil, the Oryx Costs shall equal $0.
If an index is not published on a pricing day, the remaining days in the
relevant month will be used to establish pricing. In the event of publication
disruption for more than seven (7) normal pricing days in a month, the parties
shall agree upon an alternate price index. If they are unable to agree, the
matter shall be resolved by arbitration. Short term disruptions would be
addressed through the use of other pricing days.    
(c)
For any Replacement Crude Oil delivered to an Alternate Delivery Point, should
BP incur any additional actual, verifiable costs for transportation, pump-over,
storage, or any penalty(ies), solely because the Replacement Crude Oil is
delivered by Producer to BP at the applicable Alternate Delivery Point, such
costs will be passed through to Producer as a reduction to the amounts payable
to Producer by BP pursuant to Section 2. Price and Payment., above.



(d)
Pricing Amendment. Producer may, from time to time, request that BP provide
quotes to change one or more components of the Pricing Formula (each a “Pricing
Amendment”). In its request, Producer will indicate (i) the commencement date
for which the Pricing Amendment would be effective, (ii) the period during which
the Pricing Amendment would apply, which period shall not be for less than three
(3) consecutive months, (iii) the type of Pricing Amendment requested (i.e.
floor, ceiling, fixed, alternate index), and (iv) the volumes for which such
Pricing Amendment would apply (“Pricing Amendment Quantity”), which, together
with all other Pricing Amendments then in effect, may be up to but not in excess
of one hundred percent (100%) of the volume committed pursuant to this Agreement
(i.e. 20,000 barrels per day during Period 1 and 30,000 barrels per day during
Period 2). Within ten (10) days after receipt of Producer’s request, BP shall
provide to Producer the requested quote(s), and Producer shall accept or reject
the quote(s) within three (3) business days. If Producer fails to respond within
three (3) business days, the quote(s) shall be deemed to have been rejected for
purposes of this Agreement. If the Parties agree on a Pricing Amendment, the
Pricing Formula will be



4
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





amended in the manner and for the period specified therein and evidenced by a
writing signed by the Parties. For the avoidance of doubt, once a Pricing
Amendment is entered into, the Pricing Amendment Quantity associated with such
Pricing Amendment would be fixed for the period of the Pricing Amendment. If,
due to a Pricing Amendment there are different prices for tiers of Crude Oil,
and there is a shortfall in delivery or receipts, then the Pricing Amendment
Quantity will be considered to have been delivered or received first.     


(e)
Payment is due by the twentieth (20th) of the month following the month of
delivery.







3. General Provisions


The Conoco 1993 General Provisions (the “General Provisions”) attached as
Exhibit A to this Agreement are hereby incorporated by reference, as amended by
the amendments in the attached Exhibit B. Except to the extent otherwise
specified in the main body of this Agreement, the General Provisions shall apply
to the purchase and sale of the Crude Oil under this Agreement. In the event of
any conflict, the provisions of the main body of this Agreement shall govern
over those in the General Provisions.


4. Term and Termination


(a) This Agreement shall commence at the start of Period 1 and continue through
the end of Period 2 (the “Initial Term”). This Agreement may be extended for an
additional term of one (1) year by mutual written agreement of the Parties no
later than three (3) months prior to the end of the Initial Term. The Initial
Term and any agreed upon extension are jointly referred to as the “Term”.


(b) Either Party may terminate this Agreement in the event of a material breach
by the other Party, which breach is not corrected within a reasonable period of
time after receipt of notice from the nonbreaching Party.


5.     Confidentiality


Neither Party shall disclose directly or indirectly without the prior written
consent of the other Party the pricing terms of this Agreement to a third party
(other than the employees, lenders, royalty owners, counsel, accountants and
other agents of the party, or prospective purchasers of all or substantially all
of a Party’s assets or of any rights under this Agreement, provided such persons
shall have agreed to keep such terms confidential) except (i) in order to comply
with any applicable law, order, regulation, or exchange rule; (ii) to the extent
necessary for the enforcement of this Agreement; (iii) to the extent necessary
to implement this Agreement; (iv) to the extent necessary to comply with a
regulatory agency’s reporting requirements, or (v) in response to a request from
a regulatory authority. The existence of this Agreement is not subject to this
confidentiality obligation. The Parties shall be entitled to all remedies
available at


5
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





law or in equity to enforce, or seek relief in connection with this
confidentiality obligation. The terms of this Agreement shall be kept
confidential by the Parties for one year from the expiration of this Agreement.


6.    Governing Law and Venue


This Agreement shall be governed by Texas law. Any dispute arising under this
Agreement shall be resolved in the courts of the State of Texas, with venue in
Harris County, or in the federal courts located in the city of Houston, Texas.
Each Party to this Agreement waives all rights to trial by jury in any
litigation arising here from or related hereto. In the event the Parties need to
arbitrate a substitute price index, the arbitration shall be held in Houston,
Texas before a single arbitrator in accordance with the rules of the American
Arbitration Association. The Parties shall each propose a single substitute
price index, and the arbitrator shall select one Party’s proposed index. The
arbitrator shall not have jurisdiction to select a different price index not
proposed by one of the Parties.


7.    Ethics


Each Party warrants that neither the Party or its director, employees, agents,
or subcontractors have given commissions, rebates, payments, lavish gifts,
kickbacks, lavish or expensive entertainments, or other things of significant
cost or value to any director, employee, agent, or subcontractor of the other
Party in connection with the Agreement and acknowledges that the giving of any
such payments, gifts, entertainment, or other things of value may result in the
cancellation of this and all other future Agreements. Each Party will notify the
other of any such solicitations by any of its directors, employees, agent or
subcontractors.


8. Anti-Corruption


(a) BP and Producer each warrant and undertake to the other that in connection
with this Agreement and the performance thereof, they will each respectively
comply with all applicable laws, regulations, rules and requirements of the
United States of America, the State of Texas or any other relevant jurisdiction
relating to anti-bribery or anti-money laundering and that they shall each
respectively take no action which would subject the other Party to fines or
penalties under such laws, regulations, rules or requirements.


(b) BP and Producer each represent, warrant and undertake to the other that they
shall not, directly or indirectly pay, offer, give or promise to pay or
authorize the payment of, any monies or other things of value to:


(1)
a government official or an officer or employee of a government or any
department, agency or instrumentality of any government;



(2)
an officer or employee of a public international organization;





6
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





(3)
any person acting in an official capacity for or on behalf of any government or
department, agency, or instrumentality of such government or of any public
international organization; or



(4) any other person, individual or entity at the suggestion, request or
direction or for the benefit of any of the above-described persons and entities;


in each case where such payment, offer or promise which would be inconsistent
with or contravene any of the above-referenced legislation.


(c) BP or Producer may terminate this Agreement forthwith upon written notice to
the other at any time, if the other is in breach of any of the representations,
warranties or undertakings described in this Section 8.


9.    General


This Agreement, including the General Provisions as amended by Exhibit B,
constitutes the entire and integrated agreement of the Parties with respect to
its subject matter.


[Signature page follows]






7
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------








INTENDING TO BE LEGALLY BOUND, the Parties have executed this Agreement through
their authorized representatives.


BP Products North America Inc.
 
Centennial Resource Development, Inc.
 
 
 
 
 
By:
/s/ Sven Boss-Walker
 
By:
/s/ Sean R. Smith
 
Name: Sven Boss-Walker
 
 
Name: Sean R. Smith
 
Title: Commercial Commodity Manager
 
 
Title: Vice President and Chief Operating Officer

















The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------






Exhibit A


Conoco
GENERAL PROVISIONS
DOMESTIC CRUDE OIL AGREEMENTS


A.    Measurement and Tests: All measurements hereunder shall be made from
static tank gauges on 100 percent tank table basis or by positive displacement
meters. All measurements and tests shall be made in accordance with the latest
ASTM or ASME-API (Petroleum PD Meter Code) published methods then in effect,
whichever apply. Volume and gravity shall be adjusted to 60 degrees Fahrenheit
by the use of Table 6A and 5A of the Petroleum Measurement Tables ASTM
Designation D1250 in their latest revision. The crude oil delivered hereunder
shall be marketable and acceptable in the applicable common or segregated stream
of the carriers involved but not to exceed 1% S&W. Full deduction for all free
water and S&W content shall be made according to the API/ASTM Standard Method
then in effect. Either party shall have the right to have a representative
witness all gauges, tests and measurements. In the absence of the other party's
representative, such gauges, tests and measurements shall be deemed to be
correct.
B.    Warranty: The Seller warrants good title to all crude oil delivered
hereunder and warrants that such crude oil shall be free from all royalties,
liens, encumbrances and all applicable foreign, federal, state and local taxes.
Seller further warrants that the crude oil delivered shall not be contaminated
by chemicals foreign to virgin crude oil including, but not limited to
chlorinated and/or oxygenated hydrocarbons and lead. Buyer shall have the right,
without prejudice to any other remedy available to Buyer, to reject and return
to Seller any quantities of crude oil which are found to be so contaminated,
even after delivery to Buyer.
C.    Rules and Regulations: The terms, provisions and activities undertaken
pursuant to this Agreement shall be subject to all applicable laws, orders and
regulations of all governmental authorities. If at any time a provision hereof
violates any such applicable laws, orders or regulations, such provision shall
be voided and the remainder of the Agreement shall continue in full force and
effect unless terminated by either party upon giving written notice to the other
party hereto. If applicable, the parties hereto agree to comply with all
provisions (as amended) of the Equal Opportunity Clause prescribed in 41 C.F.R.
60-1.4; the Affirmative Action Clause for disabled veterans and veterans of the
Vietnam Era prescribed in 41 C.F.R. 60-250.4; the Affirmative Action Clause for
Handicapped Workers prescribed in 41 C.F.R. 60-741.4; 48 C.F.R. Chapter 1
Subpart 19.7 regarding Small Business and Small Disadvantaged Business Concerns;
48 C.F.R. Chapter 1 Subpart 20.3 regarding Utilization of Labor Surplus Area
Concerns; Executive Order 12138 and regulations thereunder regarding
subcontracts to women-owned business concerns; Affirmative Action Complicance
Program (41 C.F.R. 60-1.40); annually file SF-100 Employer Information Report
(41 C.F.R. 60-1.7); 41 C.F.R. 60-1.8 prohibiting segregated facilities; and the
Fair Labor Standards Act of 1938 as amended, all of which are incorporated in
this Agreement by reference.
D.    Hazard Communication: Seller shall provide its Material Safety Data Sheet
("MSDS") to Buyer. Buyer acknowledges the hazards and risks in handling and
using crude oil. Buyer shall read the MSDS and advise its employees, its
affiliates, and third parties, who may purchase or come into contact with such
crude oil, about the hazards of crude oil, as well as the precautionary
procedures for handling said crude oil, which are set forth in such MSDS and any
supplementary MSDS or written warning(s) which Seller may provide to Buyer from
time to time.


A-1
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------







E.    Force Majeure: Except for payment due hereunder, either party hereto shall
be relieved from liability for failure to perform hereunder for the duration and
to the extent such failure is occasioned by war, riots, insurrections, fire,
explosions, sabotage, strikes, and other labor or industrial disturbances, acts
of God or the elements, governmental laws, regulations, or requests, acts in
furtherance of the International Energy Program, disruption or breakdown of
production or transportation facilities, delays of pipeline carrier in receiving
and delivering crude oil tendered, or by any other cause, whether similar or
not, reasonably beyond the control of such party. Any such failures to perform
shall be remedied with all reasonable dispatch, but neither party shall be
required to supply substitute quantities from other sources of supply. Failure
to perform due to events of Force Majeure shall not extend the terms of this
Agreement.
Notwithstanding the above, and in the event that the Agreement is an associated
purchase/sale, or exchange of crude oil, the parties shall have the rights and
obligations described below in the circumstances described below:
    (1)    If, because of Force Majeure, the party declaring Force Majeure (the
"Declaring Party") is unable to deliver part or all of the quantity of crude oil
which the Declaring Party is obligated to deliver under the Agreement or
associated contract, the other party (the "Exchange Partner") shall have the
right but not the obligation to reduce its deliveries of crude oil under the
same Agreement or associated contract by an amount not to exceed the number of
barrels of crude oil that the Declaring Party fails to deliver.
(2)    If, because of Force Majeure, the Declaring Party is unable to take
delivery of part or all of the quantity of crude oil to be delivered by the
Exchange Partner under the Agreement or associated contract, the Exchange
Partner shall have the right but not the obligation to reduce its receipts of
crude oil under the same Agreement or associated contract by an amount not to
exceed the number of barrels of crude oil that the Declaring Party fails to take
delivery of.
F.    Payment: Unless otherwise specified in the Special Provisions of this
Agreement, Buyer agrees to make payment against Seller's invoice for the crude
oil purchased hereunder to a bank designated by Seller in U.S. dollars by
telegraphic transfer in immediately available funds. Unless otherwise specified
in the Special Provisions of this Agreement, payment will be due on or before
the 20th of the month following the month of delivery. If payment due date is on
a Saturday or New York bank holiday other than Monday, payment shall be due on
the preceding New York banking day. If payment due date is on a Sunday or a
Monday New York bank holiday, payment shall be due on the succeeding New York
banking day.
Payment shall be deemed to be made on the date good funds are credited to
Seller's account at Seller's designated bank.
In the event that Buyer fails to make any payment when due, Seller shall have
the right to charge interest on the amount of the overdue payment at a per annum
rate which shall be two percentage points higher than the published prime
lending rate of Morgan Guaranty Trust Company of New York on the date payment
was due, but not to exceed the maximum rate permitted by law.
G.    Financial Responsibility: Notwithstanding anything to the contrary in this
Agreement, should Seller reasonably believe it necessary to assure payment,
Seller may at any time require, by written notice to Buyer, advance cash payment
or satisfactory security in the form of a Letter or Letters of Credit at Buyer's
expense in a form and from a bank acceptable to Seller to cover any or all
deliveries of crude oil. If Buyer does not provide the Letter of Credit on or
before the date specified in Seller's notice under this section, Seller or Buyer
may terminate this Agreement forthwith. However, if a Letter of Credit is
required under the Special Provisions of this Agreement and Buyer does not
provide same, then Seller only may terminate this Agreement forthwith. In no
event shall Seller be obligated to schedule or


A-2
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





complete delivery of the crude oil until said Letter of Credit is found
acceptable to Seller.     Each party may offset any payments or deliveries due
to the other party under this or any other agreement between the parties.
If a party to this Agreement (the "Defaulting Party") should (1) become the
subject of bankruptcy or other insolvency proceedings, or proceedings for the
appointment of a receiver, trustee, or similar official, (2) become generally
unable to pay its debts as they become due, or (3) make a general assignment for
the benefit of creditors, the other party to this Agreement may withhold
shipments without notice.
H.    Liquidation:
(1)    Right to Liquidate. At any time after the occurrence of one or more of
the events described in the third paragraph of Section G, Financial
Responsibility, the other party to the Agreement (the "Liquidating Party") shall
have the right, at its sole discretion, to liquidate this Agreement by
terminating this Agreement. Upon termination, the parties shall have no further
rights or obligations with respect to this Agreement, except for the payment of
the amount(s) (the "Settlement Amount" or "Settlement Amounts") determined as
provided in Paragraph (3) of this section.
(2)    Multiple Deliveries. If this Agreement provides for multiple deliveries
of one or more types of crude oil in the same or different
delivery months, or for the purchase or exchange of crude oil by the parties,
all deliveries under this Agreement to the same party at the same delivery
location during a particular delivery month shall be considered a single
commodity transaction ("Commodity Transaction") for the purpose of determining
the Settlement Amount(s). If the Liquidating Party elects to liquidate this
Agreement, the Liquidating Party must terminate all Commodity Transactions under
this Agreement.
(3)    Settlement Amount. With respect to each terminated Commodity Transaction,
the Settlement Amount shall be equal to the contract quantity of crude oil,
multiplied by the difference between the contract price per barrel specified in
this Agreement (the "Contract Price") and the market price per barrel of crude
oil on the date the Liquidating Party terminates this Agreement (the "Market
Price"). If the Market Price exceeds the Contract Price in a Commodity
Transaction, the selling party shall pay the Settlement Amount to the buying
party. If the Market Price is less than the Contract Price in a Commodity
Transaction, the buying party shall pay the Settlement Amount to the selling
party. If the Market Price is equal to the Contract Price in a Commodity
Transaction, no Settlement Amount shall be due.
(4)    Termination Date. For the purpose of determining the Settlement Amount,
the date on which the Liquidating Party terminates this Agreement shall be
deemed to be (a) the date on which the Liquidating Party sends written notice of
termination to the Defaulting Party, if such notice of termination is sent by
telex or facsimile transaction; or (b) the date on which the Defaulting Party
receives written notice of termination from the Liquidating Party, if such
notice of termination is given by United States mail or a private mail delivery
service.
(5)    Market Price. Unless otherwise provided in this Agreement, the Market
Price of crude oil sold or exchanged under this Agreement shall be the price for
crude oil for the delivery month specified in this Agreement and at the delivery
location that corresponds to the delivery location specified in this Agreement,
as reported in Platt's Oilgram Price Report ("Platt's") for the date on which
the Liquidating Party terminates this Agreement. If Platt's reports a range of
prices for crude oil on that date, the Market Price shall be the arithmetic
average of the high and low prices reported by Platt's. If Platt's does not
report prices for the crude oil being sold under this Agreement, the Liquidating
Party shall determine the Market Price of such crude oil in a commercially
reasonable manner, unless otherwise provided in this Agreement.


A-3
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------







(6)    Payment of Settlement Amount. Any Settlement Amount due upon termination
of this Agreement shall be paid in immediately available funds within two
business days after the Liquidating Party terminates this Agreement. However, if
this Agreement provides for more than one Commodity Transaction, or if
Settlement Amounts are due under other agreements terminated by the Liquidating
Party, the Settlement Amounts due to each party for such Commodity Transactions
and/or agreements shall be aggregated. The party owing the net amount after such
aggregation shall pay such net amount to the other party in immediately
available funds within two business days after the date on which the Liquidating
Party terminates this Agreement.
(7)    Miscellaneous. This section shall not limit the rights and remedies
available to the Liquidating Party by law or under other provisions of this
Agreement. The parties hereby acknowledge that this Agreement constitutes a
forward contract for purposes of Section 556 of the U.S. Bankruptcy Code.
I.    Equal Daily Deliveries: For pricing purposes only, unless otherwise
specified in the Special Provisions, all crude oil delivered hereunder during
any calendar month shall be considered to have been delivered in equal daily
quantities during such month.
J.    Exchange Balancing: If volumes are exchanged, each party shall be
responsible for maintaining the exchange in balance on a month-to-month basis,
as near as pipeline or other transportation conditions will permit. In all
events upon termination of this Agreement and after all monetary obligations
under this Agreement have been satisfied, any volume imbalance existing at the
conclusion of this Agreement of less than 1,000 barrels will be declared in
balance. Any volume imbalance of 1,000 barrels or more, limited to the total
contract volume, will be settled by the underdelivering party making delivery of
the total volume imbalance in accordance with the delivery provisions of this
Agreement applicable to the underdelivering party, unless mutually agreed to the
contrary. The request to schedule all volume imbalances must be confirmed in
writing by one party or both parties. Volume imbalances confirmed by the 20th of
the month shall be delivered during the calendar month after the volume
imbalance is confirmed. Volume imbalances confirmed after the 20th of the month
shall be delivered during the second calendar month after the volume imbalance
is confirmed.
K.    Delivery, Title, and Risk of Loss: Delivery, title, and risk of loss of
the crude oil delivered hereunder shall pass from Seller to Buyer as follows:
    For lease delivery locations, delivery of the crude oil to the Buyer shall
be effected as the crude oil passes the last permanent delivery flange and/or
meter connecting the Seller's lease/unit storage tanks or processing facilities
to the Buyer's carrier. Title to and risk of loss of the crude oil shall pass
from Seller to Buyer at the point of delivery.
For delivery locations other than lease/unit delivery locations, delivery of the
crude oil to the Buyer shall be effected as the crude oil passes the last
permanent delivery flange and/or meter connecting the delivery facility
designated by the Seller to the Buyer's carrier. If delivery is by in-line
transfer, delivery of the crude oil to the Buyer shall be effected at the
particular pipeline facility designated in this Agreement. Title to and risk of
loss of the crude oil shall pass from the Seller to the Buyer upon delivery.
L.    Term: Unless otherwise specified in the Special Provisions, delivery
months begin at 7:00 a.m. on the first day of the calendar month and end at 7:00
a.m. on the first day of the following calendar month.
M.    Governing Law:     This Agreement and any disputes arising hereunder shall
be governed by the laws of the State of Texas.
N.    Necessary Documents: Upon request, each party agrees to furnish all
substantiating documents incident to the transaction, including a Delivery
Ticket for each volume delivered and an invoice for any month in which the sums
are due.


A-4
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------







O.    Waiver: No waiver by either party regarding the performance of the other
party under any of the provisions of this Agreement shall be construed as a
waiver of any subsequent performance under the same or any other provisions.
P.    Assignment: Neither party shall assign this Agreement or any rights
hereunder without the written consent of the other party unless such assignment
is made to a person controlling, controlled by or under common control of
assignor, in which event assignor shall remain responsible for nonperformance.
Q.    Entirety of Agreement: The Special Provisions and these General Provisions
contain the entire Agreement of the parties; there are no other promises,
representations or warranties. Any modification of this Agreement shall be by
written instrument. Any conflict between the Special Provisions and these
General Provisions shall be resolved in favor of the Special Provisions. The
section headings are for convenience only and shall not limit or change the
subject matter of this Agreement.
R.    Definitions: When used in this Agreement, the terms listed below have the
following meanings:
"API" means the American Petroleum Institute.
"ASME" means the American Society of Mechanical Engineers.
"ASTM" means the American Society for Testing Materials.
"Barrel" means 42 U.S. gallons of 231 cubic inches per gallon corrected to 60
degrees Fahrenheit.
"Carrier" means a pipeline, barge, truck, or other suitable transporter of crude
oil.
"Crude Oil" means crude oil or condensate, as appropriate.
"Day," "month," and "year" mean, respectively, calendar day, calendar month, and
calendar year, unless otherwise specified.
"Delivery Ticket" means a shipping/loading document or documents stating the
type and quality of crude oil delivered, the volume delivered and method of
measurement, the corrected specific gravity, temperature, and S&W content.
"Invoice" means a statement setting forth at least the following information:
The date(s) of delivery under the transaction; the location(s) of delivery; the
volume(s); price(s); the specific gravity and gravity adjustments to the
price(s) (where applicable); and the term(s) of payment.
"S&W" means sediment and water.








A-5
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------






Exhibit A1


(List of wells which will comprise group making up Period 1 Volume) 1


[To be provided by Producer prior to the commencement of Period 1]






































































_______________________


1 Producer shall update Exhibit A1 as necessary from time to time to maintain
the Period 1 Volume and provide a copy of the updated Exhibit A1 to BP. The
wells listed on this Exhibit A1 are listed for the purposes of nominating,
scheduling, and tracking volumes received by BP into the Oryx Pipeline during
Period 1. The Parties acknowledge and agree that this Agreement does not involve
a dedication of, or other burden affecting, the wells listed above.




The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------








Exhibit A2


(List of wells which will comprise group making up Period 2 Volume)2 


[To be provided by Producer prior to the commencement of Period 2]
































































_______________________


2 Producer shall update Exhibit A2 as necessary from time to time to maintain
the Period 2 Volume and provide a copy of the updated Exhibit A2 to BP. The
wells listed on this Exhibit A2 are listed for the purposes of nominating,
scheduling, and tracking volumes received by BP into the Oryx Pipeline during
Period 2. The Parties acknowledge and agree that this Agreement does not involve
a dedication of, or other burden affecting, the wells listed above.






The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------






Exhibit B – BP Amendments to Conoco 1993 General Provisions


The following agreed amendments shall be incorporated in the Conoco 1993 GTCs
1.
Section A. Measurement and Tests: Delete the existing Section A and replace with
the following:



All quantity measurements hereunder shall be made by metering with custody-grade
meters or gauging static shore tanks. All measurements and tests shall be made
in accordance with the API MPMS and ASTM published standards and methods in
their latest revision. Volume and gravity shall be corrected to 60 degrees
Fahrenheit by use of the appropriate tables from API MPMS Ch. 11.1/ ASTM D1250
in its latest revision. The crude oil delivered hereunder shall be marketable
and acceptable in the applicable common or segregated stream of the carriers
involved but not to exceed 1% S&W. A full deduction for all free water and S&W
content shall be made according to S&W methodologies from API MPMS Ch. 10 as
agreed to by the Parties. Either party shall have the right to have a
representative present while gauging, testing, measuring, and calibrating
equipment. In the absence of the other party’s representative, such gauges,
tests, measuring, and calibrations shall be deemed correct.


2.
Section E. Force Majeure is hereby amended as follows:



1.
Delete the third sentence of the first paragraph and replace it with “If Force
Majeure is declared due to any of the aforementioned events, failure to perform
shall not extend the terms of this Agreement."



2.
Delete the words “but neither party shall be required to supply substitute
quantities from other sources of supply.” Add the following at the end of the
clause: “Force Majeure in the case of Producer does not include reductions to or
absence of Crude Oil production by Producer or its affiliates due to items
within Producer’s control, including its pace of drilling and completing wells.
It is the intent of the parties that during Period 2, Producer is obligated to
acquire replacement barrels from third parties and to supply them under this
Agreement in order to compensate for any reduction in its own production or the
production of its affiliates solely to the extent such reduction arises due to
items within Producer’s control. During Period 1, BP shall not be entitled to
declare Force Majeure as a result of a shutdown of a pipeline downstream of the
Oryx Pipeline as long as Oryx Pipeline has a functioning pipe outlet for all of
its volume.



3.
Section G. Financial Responsibility:



Delete the existing Section G and replace with the following:


“G. Financial Responsibility and Events of Default:


(1) BP shall have open credit under this Agreement, and shall not be required to
provide any prepayment, letter of credit, or other form of financial assurance.


(2) An Event of Default shall mean the occurrence with respect to a Party of one
of the following events:


(a)
Bankruptcy:

(i)
a Party becomes the subject of bankruptcy or other insolvency proceedings for
the appointment of a receiver, trustee or similar official;



(j)
becomes insolvent or generally unable to pay its debts as they become due,
including but not limited to any outstanding debts to the other Party to this
Agreement;



B-1
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------







(ii)
proposes to make or makes a general assignment for the benefit of creditors; or



(iii)
is dissolved; or



(b)
Merger Without Assumption: a Party transfers, merges or consolidates with any
other person where the entity existing after the transfer, merger or
consolidation does not assume the obligations of the Party, by operation of law
or otherwise.



4.
Section H. Liquidation:



1.
Delete the first sentence of Section H(1) and replace it with the following, “At
any time after the occurrence of one or more Events of Default (as defined in
Section G. Financial Responsibility and Events of Default), the other Party to
this Agreement (the “Liquidating Party”) shall have the right, at its sole
discretion, to liquidate this Agreement by terminating this Agreement”.



2.
Amend part (a) of H(4)(a) to include email as a possible means for delivery.



3.
Delete the last sentence and insert as additional language to Section H(5), the
following sentence: “Buyer and Seller hereby agree that if Platts does not
report prices for the crude oil being sold under this Agreement, Buyer and
Seller shall use any other widely accepted, published price to determine the
Market Price of such crude; in the event no other widely accepted, published
price is available to determine the Market Price, Buyer and Seller shall
mutually agree on a mechanism whereby the Market Price can be determined for
purposes of this Section H(5).”



4.
Amend Section H(6) to add the following sentence after the second sentence: “The
Liquidating Party may, at its option, include in the calculation of the
Settlement Amount any amounts owed by the Defaulting Party to any parent,
subsidiary or affiliate of the Liquidating Party.”





5.
Section P. Assignment: Delete Section P in its entirety and replace with the
following language:



“Neither party shall assign the Agreement or any rights or obligations hereunder
without the prior consent in writing of the other party, which consent shall not
be unreasonably withheld or delayed. In the event of an assignment in accordance
with the terms of this Section, the assignor shall nevertheless remain
responsible for the proper performance of the Agreement. Notwithstanding the
foregoing, Seller shall have the right to assign its rights, duties and
responsibilities under the Agreement to an affiliate of Seller pending
successful completion of Buyer’s reasonable counterparty due diligence process.
Seller shall also have the right to assign its rights, duties and
responsibilities under the Agreement to the following: (a) an acquirer of all or
substantially all of Seller’s business or assets relating to the Crude Oil being
sold to Seller hereunder, or (b) a successor in interest to Seller following a
merger, consolidation or other corporate reorganization or a transfer or sale of
a controlling interest equity interests in Seller pending successful completion
of Buyer’s reasonable counterparty due diligence process by the acquirer or
successor. Any assignment not made in accordance with the terms of this Section
shall be void.


Notwithstanding the previous paragraph, the Seller may without the Buyer’s
consent assign all or a portion of its rights to receive and obtain payment
under the Agreement in connection with any finance, securitization or bank
funding arrangements, always providing such assignment does not contravene any
applicable law, regulation or decree binding upon the Buyer or the Buyer’s then
current account opening procedures. Any payment made by the Buyer to the payee
specified in the Seller’s invoice in respect of crude oil deliverable under the
Agreement shall be in full discharge of the Buyer’s payment obligations to


B-2
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





the Seller under the Agreement and, for the avoidance of doubt, shall not be
included in the determination of Settlement Amount under Section H. Any such
assignment will not detract from the Seller's obligations under the Agreement.”






6.
Insert a new section (Section S) as follows:



“S.    Damages/Limitation of Liability: Notwithstanding any other provision of
this Agreement, neither party shall be liable in contract or in tort or
otherwise for any consequential, punitive, special, exemplary or indirect damage
or loss (including, for avoidance of doubt, loss of profit) arising out of the
performance or non-performance of any term of this Agreement, whether or not
such loss or damage is foreseeable.


Subject to this Section S ("Damages/Limitation of Liability") and any other
limitations in this Agreement, the amounts recoverable under the terms of this
Agreement include amounts recoverable under applicable law, including without
limitation article 2 of the Uniform Commercial Code.”


7.
Insert a new section (Section T) as follows:



“T.    Recording of Conversations: Each party hereby acknowledges to the other
party and consents that such other party may, from time to time, and without
further notice, electronically record telephone conversations between the
parties' respective representatives in connection with the Agreement or other
commercial matters between the parties.”


8.
Insert a new section (Section U) as follows:



“U.    Banking Instructions: If the Seller’s invoice contains banking
information different from that currently in the Buyer’s records, prior to
making payment the Buyer may require that: (1) such new or updated details be
verbally confirmed by an employee or agent of the Seller other than the person
responsible for generating such invoice, and (2) the Seller provide email or fax
confirmation of the new banking information. The Seller will provide such
confirmation in a timely manner, and the invoice shall not be due until
confirmation is provided.”


9.
Insert a new section (Section V) as follows:



“V.
Taxes:



(1)
The Buyer’s responsibilities:



(a)    The amount of any indirect taxes, duties, imposts, fees, charges and dues
of every description imposed or levied by any governmental, local or port
authority on the crude oil supplied hereunder, or on its export, purchase,
delivery, transportation, ownership, sale or use, in respect of any stage after
title and risk in such crude oil has passed to the Buyer shall be for the
Buyer's account. In addition, the New York Motor Fuel Excise Tax, the Tennessee
Fuel tax, or any similar motor fuel and sales/use taxes that have been prepaid
by the Seller but are to be passed on to the Buyer in accordance with industry
practice shall be for the Buyer’s account.


(b)    Buyer shall bear no responsibility for any income, franchise or other
type of direct tax that may inure to Seller as a result of this transaction
including the "Business and Occupation Tax" levied by the State of Washington or
any political subdivision of the State of Washington.




B-3
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------





Where applicable law or regulation imposes the obligation to collect such
indirect taxes upon the Seller, Buyer shall promptly reimburse Seller for the
amount of such indirect taxes, less any applicable allowances, unless Buyer, in
advance, has provided Seller with documentation of applicable licenses or
exemption certificates. Buyer’s obligation to pay applicable indirect taxes
extends to reimbursement of Seller for any indirect taxes that Seller must pay
due to subsequent discovery of taxability or under audit by any taxing
authority. Seller’s right to require reimbursement of indirect taxes is not
subject to the ninety (90) day limit for other claims under this Agreement, and
Seller may make a claim for reimbursement at any time until the expiration of
the relevant statute of limitations.


(2)
The Seller’s responsibilities: The amount of any indirect taxes, duties,
imposts, fees, charges and dues of every description imposed or levied by any
governmental, local or Port authority on the crude oil supplied hereunder, in
respect of any stage prior to risk in such crude oil passing to the Buyer shall
be for the Seller's account. However, Buyer shall reimburse Seller for any
payments of New York Motor Fuel Excise Tax, Tennessee Fuel tax, or any similar
motor fuel and sales/use taxes that are prepaid by the Seller but are to be
passed on to the Buyer in accordance with industry practice.



(3)
As used in this Agreement the term "indirect taxes" includes, but is not limited
to: federal, state or local excise taxes, sales and use taxes, ad valorem taxes,
motor fuel taxes, gross receipts taxes, franchises taxes, environmental taxes
and also includes types of indirect taxes assessed in any foreign country.



(4)
Upon Seller's request or upon any change in registration or exemption status in
any taxing jurisdiction where Buyer conducts business, Buyer shall furnish
Seller with the appropriate state registration number(s), its federal employer
identification number or amended exemption certificates. Buyer shall ensure that
Seller receives these notifications within thirty (30) days of such request or
change in registration or exemption status. Seller will invoice Buyer for
applicable taxes if Buyer fails to comply with this notification requirement.



(5)
When one Party makes payments to be reimbursed by the other Party, the paying
Party shall use its best efforts to verify the correctness of the charges and to
pay only the minimum amount due. There shall be no reimbursement for penalties
or interest which are incurred as the result of the paying Party’s negligence.
If applicable, federal oil spill tax may be billed as a separate line item on
the invoice.











B-4
The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]



--------------------------------------------------------------------------------






Exhibit C – Example of Brent Roll calculation
FOR ILLUSTRATIVE PURPOSES ONLY


Pricing Day
Brent
First trade Contract month
Brent
Second trade Contract month
6/1/2018
76.79
76.51
6/4/2018
75.29
75.10
6/5/2018
75.38
75.13
6/6/2018
75.36
74.96
6/7/2018
77.32
76.98
6/8/2018
76.46
76.19
6/11/2018
76.46
76.19
6/12/2018
75.88
75.65
6/13/2018
76.74
76.48
6/14/2018
75.94
75.62
6/15/2018
73.44
73.08
6/18/2018
75.34
74.94
6/19/2018
75.08
74.64
6/20/2018
74.74
74.33
6/21/2018
73.05
72.8
6/22/2018
75.55
75.32
6/25/2018
74.73
74.55
6/26/2018
76.31
76.14
6/27/2018
77.62
77.46
6/28/2018
77.85
77.61
6/29/2018
 
 
Arithmetic Average=
75.77
75.48
 
 
 
Calendar ICE Brent=
 
75.77
Brent Roll= (75.48-75.77)
 
-0.28
Cal ICE Brent + Brent Roll=
75.48







The use of the following notation in this Exhibit indicates that a confidential
portion has been omitted pursuant to a request for confidential treatment and
the omitted material has been separately provided to the Securities and Exchange
Commission: [***]

